Exhibit 10.1


Execution Version


AMENDMENT NO. 2 TO TERM LOAN AGREEMENT
This AMENDMENT NO. 2 TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
August 18, 2017 is made by and between TYSON FOODS, INC., a Delaware corporation
(the “Borrower”) and BANK OF AMERICA, N.A. (the “Lender”). Capitalized terms
used but not otherwise defined herein have the respective meanings ascribed to
them in the Loan Agreement as defined below.
W I T N E S S E T H:    
WHEREAS, the Borrower and the Lender have entered into that certain Term Loan
Agreement dated as of April 7, 2015 (as amended by Amendment No. 1 dated as of
May 5, 2016 and as hereby amended and as from time to time hereafter further
amended, modified, supplemented, restated, or amended and restated, the “Loan
Agreement”), pursuant to which the Lender has made available to the Borrower a
term loan;


WHEREAS, the Borrower has advised the Lender that it desires to amend certain
provisions of the Loan Agreement, and the Lender is willing to effect such
amendments on the terms and conditions contained in this Amendment;


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Loan Agreement. Subject to the terms and conditions set forth
herein, the Loan Agreement is hereby amended as follows:
(a)
Section 1.01 of the Loan Agreement: The following definitions are added in the
proper alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary





--------------------------------------------------------------------------------

Exhibit 10.1


of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(b)
Section 1.01 of the Loan Agreement is amended as follows:

(i)
The definition of Fitch is amended by deleting it in its entirety and
substituting in lieu thereof the following:

““Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimalac, S.A.”


(ii)
The definition of S&P is amended by deleting it in its entirety and substituting
in lieu thereof the following:

““S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.”
(iii)
The definition of Maturity Date is amended by deleting it in its entirety and
substituting in lieu thereof the following:

““Maturity Date” means, as applicable, the earlier of (i) August __, 2020 and
(ii) the date of acceleration of the Loans pursuant to Article VII hereof.”
(c)
Section 9.18 of the Loan Agreement. The following new Section 9.18 is added
after Section 9.17:

“Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising


2    



--------------------------------------------------------------------------------

Exhibit 10.1


under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent company,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.



(d)
Schedule I of the Loan Agreement: Schedule I is amended by deleting it in its
entirety and substituting in lieu thereof Exhibit A hereto.

2.
Conditions Precedent. The effectiveness of this Amendment and the amendments to
the Loan Agreement herein provided are subject to the satisfaction of the
following conditions precedent (the first date on which such conditions have
been satisfied, the “Amendment Effective Date”):

(a)
the Lender shall have received each of the following documents or instruments in
form and substance reasonably acceptable to the Lender:

(i)
one or more counterparts of this Amendment, duly executed by the Borrower and
the Lender;



3    



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)
a certificate of the Borrower, dated the Amendment Effective Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its board of directors or other body authorizing the execution, delivery and
performance of this Amendment, (B) identify by name and title and bear the
signatures of the officers of the Borrower authorized to sign this Amendment,
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of the Borrower certified by the relevant
authority of the jurisdiction of organization of the Borrower and a true and
correct copy of its by-laws, or certify that the organizational or governing
documents of the Borrower have not changed since April 7, 2015 (the date of the
last delivery of such documents to the Lender), and (D) attach a short form good
standing certificate for the Borrower from its jurisdiction of organization;

(iii)
a favorable legal opinion (addressed to the Lender) of R. Read Hudson, Vice
President, Associate General Counsel and Secretary of the Borrower, covering
such customary matters relating to the Borrower and this Amendment, as the
Lender shall reasonably request and in form reasonably acceptable to the Lender;
and

(iv)
such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Lender shall reasonably require; and

(b)
the Lender shall have received all fees required to be paid and due on the
Amendment Effective Date and all expenses for which invoices have been presented
at least two Business Days prior the Amendment Effective Date (including the
fees and reasonable out-of-pocket expenses of McGuireWoods LLP, counsel to the
Lender), on or prior to the Amendment Effective Date; provided that the
foregoing does not preclude the presentation of an invoice after the Amendment
Effective Date that covers the balance of fees, charges and disbursements of
counsel to the Lender.

3.
Representations and Warranties. In order to induce the Lender to enter into this
Amendment, the Borrower represents and warrants to the Lender as follows:

(a)
(i) The representations and warranties contained in Article III of the Loan
Agreement and in each other Loan Document are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in Section 3.04 of the Loan Agreement shall be deemed to refer to the
most recent consolidated balance sheet and the related consolidated statements
of income and cash flows furnished pursuant to subsections (a) and (b),
respectively, of Section 5.01 of the Loan Agreement, and (ii) no Default exists.



4    



--------------------------------------------------------------------------------

Exhibit 10.1


(b)
Since October 1, 2016, there has been no change in the operations, business,
properties, assets or financial condition of the Borrower and its Subsidiaries
as shown on or reflected in such consolidated balance sheet or the consolidated
statements of income and cash flows for the fiscal year then ended, other than
changes that could not reasonably be expected to have a Material Adverse Effect.

(c)
This Amendment has been duly authorized, executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower, except as
may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally.

4.
Entire Agreement. This Amendment constitutes a Loan Document and, together with
all other Loan Documents (collectively, the “Relevant Documents”), sets forth
the entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 9.02 of the Loan Agreement.

5.
Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Loan Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

6.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic imaging means (e.g., “pdf”
or “tif”) will be effective as delivery of a manually executed counterpart of
this Amendment.



5    



--------------------------------------------------------------------------------

Exhibit 10.1


7.
Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State and shall be
further subject to the provisions of Sections 9.09 and 9.10 of the Loan
Agreement.

8.
Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

9.
References. All references in any of the Loan Documents to the “Agreement” or
“Loan Agreement” shall mean the Loan Agreement, as amended previously and
hereby.

10.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower and the Lender, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 9.04 of the Loan Agreement.

11.
FATCA. Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Borrower and the Lender shall
treat the Loan Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

12.
No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

[Signature pages follow.]




6    



--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Loan
Agreement to be made, executed and delivered by their duly authorized officers
as of the day and year first above written.




TYSON FOODS, INC., as the Borrower




By:    /s/ Shawn C. Munsell        
Name:    Shawn C. Munsell
Title: Vice President & Treasurer






Tyson Foods, Inc.
Amendment No. 2
Signature Page
 

--------------------------------------------------------------------------------

Exhibit 10.1




BANK OF AMERICA, N.A., as Lender




By:    /s/ Nicholas Cheng    
Name:    Nicholas Cheng
Title:    Director




























































Tyson Foods, Inc.
Amendment No. 2
Signature Page
 

--------------------------------------------------------------------------------


Exhibit 10.1


Exhibit A to
Loan Agreement


Schedule I
Pricing Schedule
“Applicable Rate” means for any day, with respect to any ABR Loan or
Eurocurrency Loan, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based upon
the Facility Ratings, if available from each of S&P, Moody’s and Fitch, and, if
the Facility Ratings are not available from each rating agency, based upon the
Corporate Ratings, as of the dates listed below:
Applicable Ratings (S&P, Moody’s and Fitch)
Applicable Rate


ABR Spread
Eurocurrency Spread
Rating Level 1: ≥ BBB+/Baa1/BBB+
0 bps
75.0 bps
Rating Level 2: BBB/Baa2/BBB
0 bps
80.0 bps
Rating Level 3: BBB-/Baa3/BBB-
12.5 bps
112.5 bps
Rating Level 4: ≤ BB+/Ba1/BB+ or unrated
37.5 bps
137.5 bps



In the event of split Rating Levels, the ABR Spread and Eurocurrency Spread, as
applicable, will be based upon the Rating Level in effect for two of the rating
agencies, or, if all three rating agencies have different Rating Levels, then
the ABR Spread and Eurocurrency Spread, as applicable, will be based upon the
Rating Level that is between the Rating Levels of the other two rating agencies.
If the rating system of Moody’s, S&P or Fitch shall change, or if any such
rating agency shall cease to be in the business of issuing credit facility
ratings and corporate credit ratings (so that neither a Facility Rating nor a
Corporate Rating is available from such rating agency), the Borrower and the
Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the non‑availability of such ratings from
such rating agency and, pending the effectiveness of any such amendment, the
rating of such rating agency shall be determined by reference to the rating most
recently in effect from such rating agency prior to such change or cessation.








Exhibit A-1

